Exhibit 10.1

INDEPENDENT CONTRACTOR SERVICE AGREEMENT

THIS INDEPENDENT CONTRACTOR SERVICE AGREEMENT (the “Agreement”), dated as of
January 1, 2011, is entered into by and between WACCAMAW BANK (the “Company”), a
North Carolina-chartered commercial bank with its principal place of business in
Whiteville, North Carolina, and BANK SOLUTIONS, LLC, a North Carolina banking
corporation (the “Contractor”) (the Company and the Contractor are sometimes
referred to herein, collectively, as the “Parties”).

WHEREAS, the Contractor’s principal, James G. Graham, has recently retired from
his role as President of the Company and will retire as Chief Executive Officer
of the Company on March 1, 2011 and has expertise, professional experience, and
a strong knowledge-base that would continue to be of benefit to the Company;

WHEREAS, the Company desires to retain the services of the Contractor to assist:
(i) during the period during which the Company is transitioning to a new
principal executive officer; (ii) with continuation and completion of the
Company’s ongoing capital formation efforts and other strategic initiatives; and
(iii) with key customers and investor relations’ functions (hereinafter,
collectively, the “Services”);

WHEREAS, the Contractor is willing to render Services to the Company in
accordance with the terms of this Agreement; and

WHEREAS, the Company and the Contractor desire to enter into this Agreement so
as to specify their respective rights, obligations, and duties.

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, it is understood and agreed by and between the Parties as follows:

Services and Duties. The Contractor shall perform the Services and associated
tasks related thereto that are reasonably requested by the Company in keeping
with the areas identified above. The Contractor shall use its best efforts in
performing Services for the Company during such times as are mutually agreeable
to Company and Contractor.

Fees and Expenses. In consideration of the performance of the Services under
this Agreement, the Company shall pay to Contractor compensation in the amount
of One Hundred Twenty-Five Dollars ($125.00) per hour actually worked during the
Term (defined below) of this Agreement, which will be payable in accordance with
the Company’s ordinary pay schedule. It is understood and agreed that the
Company will not reimburse Contractor for any costs or expenses incurred by
Contractor in performing Services hereunder unless explicitly approved by the
Company in writing or otherwise provided in this Agreement. Except as expressly
provided herein, Contractor shall not be entitled to any other compensation or
consideration from the Company for Services provided under this Agreement.

Term and Termination. Unless sooner terminated as provided herein, the term of
this Agreement shall be for a period of four (4) months (the “Term”), with such
Term commencing on March 1, 2011. This Agreement will automatically terminate
upon the occurrence of any of the following events (each, an “Automatic
Termination Event”): (i) the death or disability of the Contractor resulting in
Contractor’s inability to perform the Services contemplated in this Agreement or
(ii) the expiration of the Term. Upon an



--------------------------------------------------------------------------------

Automatic Termination Event, this Agreement will be of no further effect, and
Contractor will be entitled to no additional payments under this Agreement for
future services.

This Agreement may be terminated by Contractor for any reason by giving thirty
(30) days written notice to the Company. If termination is accomplished in this
manner, the effective date of termination shall be the thirtieth (30th) day
following receipt of the termination notice by the Company. Upon the effective
date of any termination by the Contractor of this Agreement, this Agreement will
cease to be of any further effect and Company will have no further monetary
obligations to Contractor under this Agreement.

Company Early Termination. Contractor acknowledges that Company may terminate
this Agreement, without repercussion and with no further payments owed to
Contractor, prior to the expiration of the Term of this Agreement if it is
pursuant to a Valid Early Termination. For purposes of this Agreement, a “Valid
Early Termination” shall mean the Company terminating this Agreement for any of
the following reasons:

(a) The Company makes the determination, in good faith, that Contractor has
breached in any material respect any of the terms or conditions of this
Agreement or is engaged or has engaged in willful misconduct or conduct which is
detrimental to the business prospects of the Company or any of its affiliates or
which has had or likely will have a material adverse effect on the business or
reputation of the Company or any of its affiliates;

(b) The violation by Contractor of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any
governmental agency or authority having jurisdiction over the Company or any of
its affiliates or subsidiaries including without limitation the Federal Deposit
Insurance Corporation, the Federal Reserve Bank of Richmond or the Board of
Governors of the Federal Reserve System, the Office of the North Carolina
Commissioner of Banks, or any other financial regulatory agency, state or
federal, having legal jurisdiction over the Company or its affiliates (each, a
“Bank Regulatory Authority”), which results from Contractor’s negligence,
willful misconduct, or intentional disregard of such law, rule, regulation,
order, or policy statement and results in any substantial damage, monetary or
otherwise, to the Company or any affiliate thereof or to the reputation of the
Company or any affiliate thereof;

(c) The commission in the course of Contractor’s Services under this Agreement
of an act of fraud, embezzlement, theft or proven personal dishonesty (whether
or not resulting in criminal prosecution or conviction); or

(d) The conviction of Contractor of any felony or any criminal offense involving
dishonesty or breach of trust, or the occurrence of any event described in
Section 19 of the Federal Deposit Insurance Act or any other event or
circumstance which disqualifies Contractor from serving as an agent of, or a
party affiliated with, the Company or any of its affiliates.

Working Facilities and Equipment. It is understood and agreed that the Company
shall not be obligated to provide any working facilities or other equipment to
the Contractor, it being the responsibility of the Contractor, at Contractor’s
sole cost and expense, to provide such facilities and equipment as Contractor
may need in order to perform Services pursuant to this Agreement.
Notwithstanding the foregoing, the Company may, in its sole discretion, elect to
provide Contractor access to such equipment, facilities, files, records, and
data as the Company shall, in its sole discretion, deem to be desirable in
furtherance of Contractor’s Services to be rendered hereunder.

Independent Contractor. The relationship of the Parties established by this
Agreement is solely that of independent contractors, and nothing contained in
this Agreement shall be construed to make Contractor (or his



--------------------------------------------------------------------------------

agents or employees) the employee or representative, agent, or co-venturer of
the Company or any of its affiliates for any purpose. The Company shall neither
have nor exercise any control or direction over the methods by which Contractor
shall perform his duties and functions; provided, however, that Contractor
agrees that all work performed pursuant to this Agreement shall be in strict
accordance with the highest professional standards and that Contractor will
comply with all applicable federal, state and local laws and regulations,
including any applicable law, rule, regulation, or requirement of any state or
federal bank or securities regulatory agency. It is further understood and
agreed that Contractor, and/or his employees or agents, shall have no claim
under this Agreement against the Company or any of its affiliates for social
security benefits, workers’ compensation benefits, disability benefits,
unemployment benefits, retirement benefits, health insurance benefits, vacation
pay, sick leave, or any other employee benefit of any kind.

Contractor shall be solely responsible for the payment of any and all applicable
federal, state, and local taxes, including, without limitation, income taxes,
FICA taxes, unemployment, and self-employment taxes on any and all compensation
and reimbursements Contractor receives pursuant to this Agreement. The Company
will not withhold for any of Contractor’s tax liabilities under this Agreement.
Contractor agrees to indemnify and hold harmless the Company, and any affiliate
of the Company, and any officers, employees, agents, directors, successors, or
assigns of the Company or its affiliates, from any liability due to failure to
collect or pay any such federal, state, or local taxes owed under this
Agreement.

Confidentiality. The Company may provide Contractor with limited access to the
Company’s or its affiliates’ information and computer systems, the use of which
shall be governed by the terms of this Agreement. In addition, Contractor will,
in some cases, have access to confidential information. Contractor shall not
(and shall not permit any of his agents or employees), at any time, either
during or after the term of this Agreement, use for his own benefit, directly or
indirectly, or divulge or make known to any individual, partnership, trust,
company, business entity or any other person, any proprietary or confidential
information relating to the Company, the Company’s affiliates or any subsidiary,
the Company’s customers, or any entities having a contractual relationship with
the Company, including, without limitation, any information relative to the
Company’s or such entity’s financial condition, business operations, methods,
procedures or systems for providing services, or otherwise engaging in the
business affairs of such entities. Notwithstanding anything else provided for
herein, in the event of a breach of the obligations of Contractor under this
Section, Contractor hereby acknowledges that the ordinary remedies available at
law would be insufficient, and that accordingly the Company shall be entitled to
specific performance and injunctive relief in such event. Contractor agrees and
acknowledges that such equitable relief would be in addition to any other legal
remedies available to Company. The confidentiality obligation set forth in this
Section is in addition to, and not in place of, any other confidentiality
agreement that Contractor may have in place with the Company or any affiliate of
the Company pursuant to any other agreement, contract, or understanding.

Limitations On Authority. It is understood by the Parties that Contractor is an
independent agent of the Company and as such, his authority to act in the
furtherance of the Company’s business is strictly limited by the terms of this
Agreement and cannot be expanded in any manner for any purpose except by the
express written consent of the Company. The Contractor will not make
representations or promises on the part of the Company except as expressly
authorized by the Company in writing. Contractor does not have the authority to
pledge the Company’s, or any of its affiliates’, credit or extend or solicit
credit in the name of or on behalf of the Company or any affiliate. Contractor
shall not use the name of the Company or any affiliate in reference to leases,
loans, or credit of any kind. Contractor recognizes and agrees that he has no
authority to enter into contracts or agreements on behalf of the Company or any
affiliate except as expressly authorized by the Company in writing. Any such
contracts or agreements not so authorized by the Company shall be null and void
unless subsequently duly ratified in written form by the Company.



--------------------------------------------------------------------------------

Records. Contractor shall in a timely manner maintain customary, proper records
related to the Services rendered hereunder. All records and other documents
produced or maintained during the course of and related to Contractor’s Services
under this Agreement shall be and remain the property of the Company. Upon the
earlier of the request of the Company or termination of this Agreement for any
reason, Contractor must immediately return to the Company all property of the
Company or its affiliates, including but not limited to customer information,
manuals and originals, copies or summaries of all documents, and records related
to the Company or its affiliates, whether produced by the Contractor or his
agents or provided to Contractor by the Company or its affiliates.

Indemnification. Contractor hereby agrees to indemnify, defend, and hold
harmless the Company, its owners, officers, directors, shareholders, employees,
affiliates, contractors, and agents, from any claim, loss, damage, liability,
cost, or expense (including but not limited to reasonable attorneys’ fees as
allowed by law), arising out of his negligence or willful misconduct or any
breach of any representation or covenant made by Contractor in this Agreement.

Company hereby agrees to indemnify, defend, and hold harmless Contractor from
any claim, loss, damage, liability, cost, or expense (including but not limited
to reasonable attorneys’ fees as allowed by law), arising out of his Services
rendered hereunder, except where such claim, loss, damage, liability, cost, or
expense is due, in whole or in part, to Contractor’s negligence or willful
misconduct or any breach of any representation or covenant made by Contractor in
this Agreement.

Assignment. This Agreement shall not be assignable by the Contractor. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their permitted successors and assigns.

Notice. Each notice, approval, or consent required or permitted by this
Agreement shall be in writing and shall be given or made by personal delivery,
or sent by certified mail, postage prepaid, or by nationally recognized,
overnight carrier with signature required, to the following addresses (or to
such other address as shall be furnished by one Party to the other from time to
time):

 

The Company:   Contractor: Waccamaw Bank   Bank Solutions, LLC Attn: Alan W.
Thompson   Attn: James G. Graham 110 N. J.K. Powell Blvd.   1114 Pinckney St.
Whiteville, NC 28472   Whiteville, NC 28472

All notices, approvals, or consents shall be deemed effectively given, (i) in
the case of personal delivery, on the date delivered, (ii) in the case of
certified mail, two (2) business days after the date postmarked as the date of
deposit in the mail, and (iii) in the case of overnight carrier, on the date of
delivery indicated in the carrier’s written or electronic records.

Amendments. This Agreement may not be modified, amended, altered, or waived
except by separate written agreement signed by the Company and Contractor. No
change or modification of this Agreement shall be valid unless it is in writing
and signed by the Parties. No waiver of any provision of this Agreement shall be
effective if not in writing and signed by an authorized representative of the
waiving party.

Governing Law. The Parties desire and agree that this Agreement and any dispute
arising under this Agreement shall be governed by, and construed in accordance
with the laws of the State of North Carolina applicable to contracts made and to
be performed within said state without giving effect to conflict of laws
principles. Contractor consents to the exclusive jurisdiction of the North
Carolina courts (federal or state) with respect to any dispute arising under
this Agreement.



--------------------------------------------------------------------------------

Severability. In the event any portion of this Agreement is determined to be
invalid or unenforceable under any applicable law by a court of competent
jurisdiction, said portion shall be severed from this Agreement and the
remainder of this Agreement shall continue in full force and effect.

Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Contractor with respect to the subject matter hereof and
supersedes any and all agreements, either oral or in writing, between the
Company and the Contractor, with respect to the subject matter of this
Agreement, provided however, that the provisions and covenants of Paragraph 5 of
Contractor’s former employment agreement with the Company and Waccamaw
Bankshares, Inc., dated as of October 30, 2007, shall continue in full force and
effect.

Dispute Resolution. The Parties shall attempt in good faith to settle any
dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement, or any amendment hereof, or the breach hereof, by
negotiation and mutual agreement; provided that if the Parties are not able to
agree within a reasonable period of time, then any such dispute or disagreement
shall be resolved by submitting such dispute first to mediation and second to
binding arbitration in Columbus County, North Carolina or such other county as
the Parties may otherwise mutually agree. Either Party may make written demand
for mediation, in which case the Parties shall mediate the dispute or
disagreement in Columbus County, North Carolina (or such other county as the
Parties may otherwise mutually agree), with the mediator mutually agreed upon by
the Parties hereto. Fees and costs of the mediation shall be borne equally by
the Parties, and each Party shall pay its own professional fees and costs. If
the dispute or disagreement is not settled by mediation within a reasonable
period of time, then either Party may demand arbitration, in which case the
dispute or disagreement shall be arbitrated in accordance with rules and
procedures established by the American Arbitration Association’s Commercial
Arbitration Rules or the rules of its successor entity, if any. Any award
rendered by the arbitrator shall be final and binding upon each of the Parties,
and judgment thereof may be entered in any court having jurisdiction thereof.
The costs of the arbitrator shall be borne equally by both Parties.

Regulatory Matters. Notwithstanding anything contained in this Agreement to the
contrary, it is understood and agreed that the Company (or its successors in
interest) shall not be required to make any payment or take any action under
this Agreement if (a) the Company is declared by any Bank Regulatory Authority
to be insolvent, in default, or operating in an unsafe or unsound manner, or if
(b) in the opinion of counsel to the Company such payment or action (i) would be
prohibited by or would violate any provision of state or federal law applicable
to the Company, including without limitation the Federal Deposit Insurance Act
and Chapter 53 of the North Carolina General Statutes as now in effect or
hereafter amended, (ii) would be prohibited by or would violate any applicable
rules, regulations, orders or statements of policy, whether now existing or
hereafter promulgated, of any Bank Regulatory Authority, or (iii) otherwise
would be prohibited by any Bank Regulatory Authority.

The Parties have executed this Agreement as of the date first written above.

 

WACCAMAW BANK   CONTRACTOR: Bank Solutions, LLC By   /s/ Alan W. Thompson   /s/
James G. Graham   Alan W. Thompson   James G. Graham   Chairman of the Board of
Directors   Member